UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1248


CYNTHIA HARMON; FRAZIER SHACK;      YVETTA     HORSFORD    SMITH;
SHONDALE ALFORD; MELVIN RILEY,

                Plaintiffs - Appellants,

          v.

DYNCORP INTERNATIONAL, INC., a/k/a DynCorp           International
LLC, d/b/a DynCorp International FZ-LLC,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:13-cv-01597-LMB-TRJ)


Submitted:   October 30, 2015             Decided:   December 14, 2015


Before WYNN, FLOYD, and HARRIS,   Circuit Judges.


Affirmed by unpublished per curiam opinion.


Scott J. Bloch, John Carl Francesco Vinci, LAW OFFICES OF SCOTT
J. BLOCH, PA, Washington, D.C., for Appellants.           Jason
Branciforte, LITTLER MENDELSON, P.C., Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Plaintiffs Cynthia Harmon, Frazier Shack, Yvetta Horsford

Smith, Shondale Alford, and Melvin Riley appeal the district

court’s     order     denying         relief       on     their      breach-of-contract,

discrimination,           and         related           claims        against         DynCorp

International, Inc.             Plaintiffs also appeal a separate order

dismissing without prejudice their qui tam claim under the False

Claims Act.        Finding no error, we affirm.

      The    district          court     correctly            held     that      Plaintiffs’

complaint failed to allege sufficient facts to support an alter

ego theory of liability against DynCorp.                              Plaintiffs alleged

various     acts    of    misconduct      by       two    businesses        that     formerly

employed     them,       but    the     complaint         offered       only       vague    and

conclusory      allegations            imputing          these       acts     to     DynCorp.

Accordingly, Plaintiffs failed to state a claim of alter ego

liability against DynCorp.              See Ashcroft v. Iqbal, 556 U.S. 662,

679   (2009).        Moreover,         because      DynCorp       was      the   sole      party

Defendant,    the     district        court    did      not    err    in    dismissing      the

complaint in its entirety.

      We further conclude that the district court did not abuse

its discretion by dismissing Plaintiffs’ False Claims Act claim

or denying leave to file a fifth complaint after the first four

proved unsuccessful.            We therefore affirm the district court’s

judgment.     We dispense with oral argument because the facts and

                                               2
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     3